Title: Achille-Guillaume Lebegue de Presle to William Temple Franklin, 2 September 1782
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, William Temple


Paris ce 2, 7bre 82
A la reception de votre lettre, Monsieur, je me suïs assuré d’un Exemplaire de L’ouvrage de m Cavallo sur les Airs, que j’avois conseillé a un libraire de faire venir. Il est chez moi et vous pourrez le faire prendre quand vous souhaiteres. Jai aussi recu dernierement les planches qui manquoient a un magnifique ouvrage qu’on vend 25 guinées a Londres que mr fothergil m’a envoyé successivement pour le faire passer a la bibliotheque de Philadelphie par le bon office de mr votre grand pere. En outre jai recu le dernier vol de Priestley, en present pour mr franklin de la part de L’auteur; enfin deux autres livres de mr Letsom presents de L’auteur.

Je comptois aller rendre mes devoirs incessamen a son Excellence et lui porter ces divers effets mais comme elle desire avoir au plutot le Cavallo et que vous venez frequement en ville, vous pourries faire prendre le tout a la fois; d’autant plus qu’il seroit difficile de porter a pied les plantes qui sont Carta Maxima, sans les gater. Si vous voulez bien Monsieur me prevenir de Lheure a peu prés ou vous envoyeries, je me trouverai chez moi: je desirerois que ce fut avant vendredi, parceque je pars ce jour la des le matin pour la campagne.
L’ouvrage de Cavallo coute 24 l.t.
et les frais des autres objets 36 l.t.
Jai lhonneur d’etre avec L’estime et la consideration la plus parfaite Monsieur votre tres humb tres obeist. serviteur
Lebegue DE Presle
 
Addressed: A Monsieur / Monsieur franklin / Le fils / a Passy / Banlieue de Paris
Notation: Le Begue de Presle Paris 2. 7bre. 1782.
